Citation Nr: 0723835	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  04-20 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea. 

2.  Entitlement to service connection for bilateral hearing 
loss. 

3.  Entitlement to service connection for myocarditis and 
congestive heart failure. 

4.  Entitlement to an initial disability rating in excess of 
10 percent for reactive changes of the lumbar and thoracic 
spine prior to April 8, 2005.  

5.  Entitlement to an initial disability rating in excess of 
40 percent for reactive changes of the thoracolumbar spine 
since April 8, 2005. 

6.  Entitlement to an initial disability rating in excess of 
30 percent for a skin disorder involving actinic keratosis, a 
fungal infection, popular lichenification, and stucco 
keratotis (hereinafter the "skin disorder").  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to September 
1974 and from April 1976 to June 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated since June 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which adjudicated the issues 
on appeal.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO; the veteran 
must timely express disagreement with the decision; VA must 
respond by issuing a statement of the case that explains the 
basis for the decision to the veteran; and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his or her 
argument in a timely-filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.203.  See also 38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 19.4, 20.101 (the Board has jurisdiction 
to resolve questions as to its own jurisdiction).  See also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (it is 
a well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits, and that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party at any stage in the proceedings, 
and, once apparent, must be adjudicated).   

The veteran also appealed claims involving service connection 
for sinusitis, genitourinary disorders, and a corneal scar of 
the right eyes, as well as claims concerning the propriety of 
initial ratings assigned for patellofemoral syndrome of the 
knees.  However, the veteran recently submitted a letter in 
which he indicated that he wanted to withdraw these claims.  
Therefore, these claims have been withdrawn and are not 
before the Board at this time.  38 C.F.R. § 20.204 (2006).

The issue involving service connection for heart disease, to 
include myocarditis and congestive heart failure, as well as 
the issue concerning an increased rating for a skin disorder 
are addressed in the REMAND portion of the decision below and 
are remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran developed sleep apnea in service. 

2.  The veteran is not shown to have a current bilateral 
hearing loss disability for VA compensation purposes.

3.  Prior to April 8, 2005, the veteran's thoracolumbar spine 
exhibited full range of motion, except for a 10 degree loss 
of flexion, no evidence of painful motion, and no 
radiological evidence of intervertebral disc syndrome.  

4.  Since April 8, 2005, there has been no evidence of 
ankylosis of the thoracolumbar spine or intervertebral disc 
syndrome.  




CONCLUSIONS OF LAW

1.  Sleep apnea was incurred in service.  38 U.S.C.A. §§ 
1110, 1131 (West Supp. 2005); 38 C.F.R. § 3.303 (2006).

2.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).

3.  The criteria for an initial disability rating in excess 
of 10 percent for reactive changes of the lumbar and thoracic 
spine have not been met prior to April 8, 2005.  38 U.S.C.A. 
§ 1155 (West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 
4.71a, Diagnostic Code 5292 (effective prior to September 26, 
2003); Diagnostic Code 5243 (effective September 26, 2003).

4.  The criteria for a disability rating in excess of 40 
percent for reactive changes of the thoracolumbar spine have 
not been met since April 8, 2005.  38 U.S.C.A.          § 
1155 (West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 
4.71a, Diagnostic Code 5292 (effective prior to September 26, 
2003); Diagnostic Code 5243 (effective September 26, 2003).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Sleep Apnea

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.     § 
3.303(a).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The veteran was afforded a VA examination in January 2002, 
several months prior to his separation from active duty.  
During the interview, the examiner noted the veteran's 
history of snoring and symptoms which sounded "very likely 
to be sleep apnea."  The veteran reported that he would 
awaken startled while gasping for air.  His wife also 
observed these episodes.  The examiner, however, did not 
order a sleep study to confirm the diagnosis of sleep apnea. 

Nevertheless, obstructive sleep apnea was confirmed during a 
sleep study at West Florida Hospital in March 2004.  Thus, 
based on the veteran's complaints of sleep apnea in service, 
his statements concerning continuity of symptomatology since 
service, and a confirmed diagnosis of obstructive sleep apnea 
within two years of his separation from service, the Board 
finds that the veteran's sleep apnea was incurred in service.  
See 38 C.F.R. § 3.303; see also Barr v. Nicholson, No. 04-
0534 (Vet. App. June 15, 2007).  Accordingly, service 
connection for sleep apnea is granted. 

II.  Service Connection for Bilateral Hearing Loss

The veteran claims that he has a bilateral hearing loss 
disability as a result of acoustic trauma while on active 
duty.  However, because audiometric testing does not show 
that he has a hearing loss disability for VA compensation 
purposes, his claim must be denied based on the absence of a 
current disability. 

With regard to the first element of a current disability for 
hearing loss, impaired hearing for VA purposes will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hz is 
40 decibels or greater; or when the auditory threshold for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

Simply stated, while the veteran may have some limited loss 
of hearing at this time, he must have a certain level of 
hearing loss for it to be considered a "disability" for VA 
purposes. 

The only audiometric testing was performed by VA in April 
2002.  Testing in the right ear revealed a 50-decibel loss at 
the 500 and 1000 Hz levels, a 15-decibel loss at the 2000 Hz 
level, and a 20-decibel loss at the 3000 and 4000 Hz levels, 
for an average of 15.  Testing in the left ear revealed a 5-
decibel loss at the 500, 1000, and 2000 Hz levels, a 15-
decibel loss at the 3000 Hz level, and a 25-decibel loss at 
the 4000 Hz level, for an average of 12.5.  Speech 
discrimination was 96% in the right ear and 100% in the left.  

In light of these findings, a hearing loss disability for VA 
purposes has not been shown.  38 C.F.R. § 3.385.  Hence, in 
the absence of a current hearing loss disability, the claim 
must be denied.  See Degmetich v. Brown, 8 Vet. App. 208 
(1995); 104 F.3d 1328, 1332 (1997) (holding that compensation 
may only be awarded to an applicant who has a disability 
existing on the date of the application, and not for a past 
disability); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (in the absence of proof of the presently claimed 
disability, there can be no valid claim).

The Board places greater probative value on the findings 
contained in the above audiological evaluation report than 
the veteran's own lay statements in support of his claim.  
See Barr v. Nicholson, No. 04-0534 (Vet. App. June 15, 2007).  
While the veteran is competent to discuss his symptoms of 
bilateral hearing loss, he is not competent to state that 
they meet the requirements of 38 C.F.R. § 3.385, which 
requires medical expertise.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for bilateral hearing loss.  In reaching 
this decision, the Board has considered the doctrine of 
reasonable doubt.  However, as the preponderance of the 
evidence is clearly against the veteran's claim, the doctrine 
of reasonable doubt is not for application, 38 U.S.C.A.               
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990), and the appeal is denied.


III. Increased Ratings Involving the Thoracolumbar Spine

In June 2002, the RO granted service connection and assigned 
a 10 percent rating for reactive changes of the lumbar spine.  
The RO also granted service connection and assigned a 
noncompensable (zero percent) rating for reactive changes of 
the thoracic spine.  The effective date for both awards was 
July 1, 2002.  The veteran appealed those decisions with 
respect to the assigned ratings.  Therefore, separate ratings 
may be assigned for separate periods of time based on the 
facts found, a practice known as "staging", with equal 
consideration for the entire body of evidence.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board points out that rating the veteran's lumbar and 
thoracic spine separately violates the anti-pyramiding 
provision of 38 C.F.R. § 4.14, which states that the 
evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided.  In 
Esteban v. Brown, 6 Vet. App. 259 (1994), the United States 
Court of Appeals for Veterans Claims (Court) held that, for 
purposes of determining whether the appellant is entitled to 
separate ratings for different problems or residuals of an 
injury, such that separate evaluations do not violate the 
prohibition against pyramiding, the critical element is that 
none of the symptomatology for any one of the conditions is 
duplicative of or overlapping with the symptomatology of the 
other two conditions.  

Since the symptoms involving the veteran's reactive changes 
of the lumbar and thoracic spine produce identical symptoms, 
i.e., limitation of motion of the lumbar spine, they will be 
rated as one disability. 

Indeed, the RO came to this conclusion when it issued a 
rating decision in July 2006 in which it recharacterized the 
disability on appeal as degenerative disc disease of the 
lumbar and thoracic spine and assigned a 40 percent rating 
for this single disability, effective April 8, 2005.  The 
Board agrees with the RO's approach of rating this as a 
single disability.  However, the Board takes exception with 
defining the disability as including degenerative disc 
disease, as no medical evidence confirms the presence of 
degenerative disc disease.  Therefore, the disability on 
appeal will be characterized as reactive changes of the 
thoracolumbar spine.  

Since the RO did not grant the 40 percent rating back to the 
date of claim, July 1, 2002, two issues are on appeal before 
the Board: (1) entitlement to an initial disability rating in 
excess of 10 percent for reactive changes of the lumbar and 
thoracic spine prior to April 8, 2005; (2) entitlement to a 
disability rating in excess of 40 percent for reactive of the 
thoracolumbar spine since April 8, 2005.

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The RO initially rated the veteran's thoracolumbar spine 
disability under the rating criteria for limitation of motion 
of the lumbar spine.  At the time of the veteran's claim, 
limitation of motion of the lumbar spine was evaluated under 
DC 5292, which provides a 10 percent rating for slight 
limitation of motion, a 20 percent rating for moderate 
limitation of motion, and a 40 percent rating for severe 
limitation of motion of the lumbar spine.  See 38 C.F.R. § 
4.71a, DC 5292.

The Board observes that the words "slight," "moderate," 
and "severe" are not defined in the Rating Schedule.  
However, the Schedule for Rating Disabilities provides some 
guidance by listing normal ranges of motion of the 
thoracolumbar spine for VA purposes to be 90 degrees of 
flexion, 30 degrees of extension, 30 degrees of lateral 
flexion, and 30 degrees of rotation.  See Schedule for Rating 
Disabilities effective September 26, 2003, Plate V. 68 Fed. 
Reg. 51,458 (Aug. 27, 2003).  

The Board notes that the criteria for rating disabilities of 
the spine were amended on two occasions.  The Board is 
required to consider the claim in light of both the former 
and revised schedular rating criteria to determine whether an 
increased rating for the veteran's lumbosacral strain is 
warranted.  As will be discussed below, however, only one 
amendment pertains to the veteran's thoracolumbar spine 
disability.  VA's Office of General Counsel has determined 
that the amended rating criteria, if favorable to the claim, 
can be applied only for periods from and after the effective 
date of the regulatory change.  See VAOPGCPREC 3-00; 38 
U.S.C.A.      § 5110(g).  

The first amendment pertains to intervertebral disc syndrome 
and became effective on September 23, 2002.  See 38 C.F.R. § 
4.71a, DC 5293 (September 23, 2002).  However, the veteran's 
thoracolumbar spine disability is not manifested by 
intervertebral disc syndrome.  In this regard, the Board 
places significant probative value on X-rays performed in 
April 2005 which were interpreted as showing that the lumbar 
and thoracic spine were essentially normal, with only minor 
lateral spurring on the lower thoracic vertebral bodies.  The 
diagnostic impression was normal lumbar spine and minor 
reactive changes of the thoracic spine (expected for someone 
of the veteran's age).  Thus, the regulatory amendment 
pertaining to intervertebral disc syndrome does not apply to 
the veteran's thoracolumbar spine disability.

Effective September 26, 2003, that portion of the rating 
schedule pursuant to which diseases and injuries of the spine 
are evaluated was revised.  The General Rating Formula for 
Diseases and Injuries of the Spine provides for assignment of 
a 20 percent rating where forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or 
muscle spasm or guarding is severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating 
requires forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating requires 
unfavorable ankylosis of the entire thoracolumbar spine.  38 
C.F.R. § 4.71a, DC 5237 (2006).





A.  Prior to April 8, 2005

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a disability rating in excess of 10 percent for the veteran's 
thoracolumbar spine disability for the period prior to April 
8, 2005.  

The evidence during this period shows that range-of-motion 
testing of the veteran's thoracolumbar spine was performed on 
only one occasion during a VA examination in January 2002.  
At that time, his spine demonstrated flexion of 80 degrees, 
extension of 45 degrees, rotation of 90 degrees bilaterally, 
and normal lateral flexion, all of which were without pain.  
Thus, the veteran's lumbar spine demonstrated only a 10 
degree loss of flexion, while all other movements were either 
normal or greater than normal.  As such, this report provides 
highly probative evidence against the claim, as it shows 
essentially full range of motion.

Under the amended rating criteria, the veteran's 
thoracolumbar spine clearly demonstrates flexion greater than 
60 degrees and a combined range of motion greater than 120 
degrees.  In this regard, the January 2002 VA examination 
report lists flexion of 80 degrees, with a combined range of 
motion greater than 120 degrees, thereby precluding a 20 
percent disability rating under the newly revised General 
Rating Formula for Diseases and Injuries of the Spine.  There 
is also no evidence of any muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  Thus, prior to April 8, 2005, there is no basis 
for a disability rating in excess of 10 percent under 
applicable rating criteria pertaining to limitation of 
motion, even with consideration of the veteran's complaints 
of pain.

The Board also finds that a disability rating in excess of 10 
percent is not warranted based on functional loss due to 
pain, weakness, fatigability, or incoordination of the lumbar 
spine.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. 
Brown, 8 Vet. App. 202, 204-08 (1995).  Since the VA examiner 
in January 2002 indicated that all movements were without 
pain, there is simply no basis to assign a disability rating 
in excess of 10 percent under these provisions.  Simply 
stated, without taking into consideration the problems with 
pain, the evaluation at that time could not be justified. 

The Board thus concludes that the veteran's thoracolumbar 
spine does not meet the criteria for a disability rating 
greater than 10 percent under applicable rating criteria for 
the entire period prior to April 8, 2005.  

B.  Since April 8, 2005

The RO assigned a 40 percent disability rating for the 
veteran's thoracolumbar spine disability based on findings 
contained in a VA examination performed on April 8, 2005.  
Since 40 percent is the maximum rating available under the DC 
5292, an increased rating is only available under the revised 
criteria by showing that the thoracolumbar spine is 
ankylosed.  

However, the April 2005 VA examination report does not show 
that the veteran's
thoracolumbar spine is ankylosed, as motion is possible in 
every direction.  In fact, the veteran's thoracolumbar spine 
demonstrated flexion of 50 degrees, extension of 20 degrees, 
lateral flexion of 20 degrees to the right and 10 degrees to 
the left, and rotation of 20 degrees bilaterally.  Indeed, 
these findings do not even meet the criteria for a 40 percent 
rating.  

In short, a disability rating in excess of 40 percent is not 
warranted under the newly revised General Rating Formula for 
Diseases and Injuries of the Spine, even with consideration 
of the veteran's complaint of painful motion.  38 C.F.R. 
§§ 4.40, 4.45.

In conclusion, the Board finds that the preponderance of the 
evidence is against a 10 percent rating for the veteran's 
thoracolumbar spine disability prior to April 8, 2005, and 
against a disability rating in excess of 40 percent since 
April 8, 2005.  
Because the preponderance of the evidence is against the 
veteran's claims, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b).



IV.  The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO dated in April 2003 
and March 2004: (1) informed the veteran about the 
information and evidence not of record that is necessary to 
substantiate his claims; (2) informed him about the 
information and evidence that VA will seek to provide; (3) 
informed him about the information and evidence he is 
expected to provide; and (4) requested that he provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that, to the extent necessary, VA has 
complied with the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which states that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R.            § 3.159(b) apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The Federal Circuit recently held that a statement of the 
case (SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield  v. Nicholson, No. 02-1077 (U.S. Vet. App. 
December 21, 2006) [hereinafter Mayfield III].  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on the VA's part has been rebutted 
in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the veteran clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) based 
on the veteran's contentions as well as the communications 
provided to the veteran by the VA, it is reasonable to expect 
that the veteran understands what was needed to prevail.  See 
Sanders v. Nicholson, (Fed. Cir. May 16, 2007). 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  In 
addition, the veteran was afforded two VA examinations to 
determine the severity of his thoracolumbar spine disability.  
Based a review of the record, the Board finds that these 
examinations appear adequate for rating purposes, as they 
report findings addressed in the applicable rating criteria.  
The veteran was also afforded a VA examination to determine 
whether he has a hearing loss disability for VA purposes.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.


ORDER

Service connection for sleep apnea is granted. 

Service connection for bilateral hearing loss is denied. 

An initial disability rating in excess of 10 percent for 
reactive changes of the lumbar and thoracic spine prior to 
April 8, 2005, is denied.  

An initial disability rating in excess of 40 percent for 
reactive changes of the thoracolumbar spine since April 8, 
2005, is denied. 


REMAND

The Board finds that additional development is needed before 
it can adjudicate the veteran's claim of entitlement to 
service connection for myocarditis and congestive heart 
failure, as well as the claim of entitlement to a disability 
rating in excess of 30 percent for a skin disorder involving 
actinic keratosis, a fungal infection, popular 
lichenification, and stucco keratotis.

With respect to the veteran's heart disease, identified as 
myocarditis and congestive heart failure, the service medical 
records show that in 1994 he was treated for myocarditis 
complicated by congestive heart failure and pulmonary edema.  
This condition apparently resolved, however, as a MUGA scan 
in February 2002 was normal.  

Post-service medical records also make no reference to 
myocarditis or congestive heart failure. 

However, the record shows that the veteran was admitted to 
the emergency room at Sacred Heart Hospital in March 2003 for 
chest pain.  A coronary angiography revealed mild diffuse 
plaquing in the coronary tree without any high-grade 
obstructive lesions.  This report may indicate the presence 
of coronary artery disease within one year of the veteran's 
separation from active duty.  

This is important because service connection for coronary 
artery disease may be presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137 (West Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 
(2006).  Therefore, a VA examination is needed to determine 
whether the veteran has heart disease, to include coronary 
artery disease, that had its onset either in service or 
during the one-year presumptive period after service.

Next, the Board notes that the veteran's skin disorder, rated 
as 30 percent disabling, has been rated by analogy to eczema 
under DC 7806.  At the time the veteran filed his claim, the 
next higher rating of 50 percent was assigned for eczema with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant.  See 
38 C.F.R.  § 4.118, DC 7806.

During the course of this appeal, VA issued new regulations 
for evaluating skin disabilities, effective August 30, 2002.  
See 67 Fed. Reg. 49590-49599 (July 31, 2002).  Under the 
revised criteria, the next higher rating of 60 percent 
requires evidence of exposure to more than 40 percent of the 
entire body or more than 40 percent of exposed areas 
affected; or the need for constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs during the past 12-month period.  Id.

In light of the revised rating criteria, the Board finds that 
the veteran should be afforded an additional VA examination 
to determine whether his skin disorder meets the criteria for 
a 60 percent disability rating under the revised criteria.  
See Massey v. Brown, 7 Vet. App. 204 (1994) (holding that an 
examination must provide sufficient information to rate the 
disability in accordance with the applicable rating 
criteria). 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled to 
undergo a VA examination to determine 
whether he has heart disease, to include 
coronary artery disease, as a result of 
service.  All necessary studies and tests 
should be conducted.  The veteran's 
claims file should be made available to 
the examiner for review.  Following an 
examination of the veteran and a review 
of the claims file, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that the veteran 
has heart disease, to include coronary 
artery disease, that he was either 
manifested in service or within one year 
of his separation from service in June 
2002.  A complete rationale should be 
given for all opinions and conclusions 
expressed.

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and extent of his service-
connected skin disorder.  The claims file 
should be made available to the examiner 
for review.  The examiner should address 
whether there is any ulceration, 
extensive exfoliation or crusting and, if 
so, to what extent.  

The examiner should also determine 
whether any systemic or nervous 
manifestations are present, and whether 
this condition is exceptionally 
repugnant.  In addition, the examiner 
should state whether this disorder 
affects more than 40 percent of the 
veteran's entire body or more than 40 
percent of exposed areas; or whether he 
requires constant or near-constant 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs during a 
12-month period.  

3.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If either benefit sought is 
not granted in full, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  

The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


